                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     NORMAN CLANCY,                                     Case No. 4:18-cv-05375-KAW
                                   8                    Plaintiff,
                                                                                            ORDER TO SHOW CAUSE; ORDER
                                   9              v.                                        CONTINUING CASE MANAGEMENT
                                                                                            CONFERENCE
                                  10     VOYAGER ANALYTICS,
                                                                                            Re: Dkt. No. 13
                                  11                    Defendant.

                                  12
Northern District of California
 United States District Court




                                  13          On August 31, 2018, Plaintiff Norman Clancy filed this case against Defendant Voyager

                                  14   Analytics. (Dkt. No. 1.) Plaintiff also filed an application to proceed in forma pauperis, which

                                  15   was denied on October 26, 2018. (Dkt. No. 8.) The Court gave Plaintiff until January 4, 2019 to

                                  16   pay the filing fee. (Dkt. No. 13.)

                                  17          As of the date of this order, Plaintiff has failed to pay the filing fee. Accordingly, the

                                  18   Court ORDERS Plaintiff to show cause, by February 22, 2019, why this case should not be

                                  19   dismissed by: (1) filing an amended IFP application or paying the filing fee, and (2) explaining

                                  20   why Plaintiff failed to comply with the Court's prior order. Failure to respond will result in the

                                  21   Court reassigning this case with the recommendation that it be dismissed for failure to prosecute.

                                  22          Additionally, the case management conference scheduled for March 5, 2019 is continued

                                  23   to June 11, 2019 at 1:30 p.m., U.S. District Court, 1301 Clay Street, Oakland, California. Case

                                  24   management conference statements are due on or before June 4, 2019.

                                  25          IT IS SO ORDERED.

                                  26   Dated: January 30, 2019
                                                                                             __________________________________
                                  27                                                         KANDIS A. WESTMORE
                                  28                                                         United States Magistrate Judge
